         Case 3:19-cv-01467-JR        Document 49       Filed 11/17/20     Page 1 of 10




Laura R. Salerno Owens, OSB #076230
LauraSalerno@MarkowitzHerbold.com
Adam M. Starr, OSB #125393
AdamStarr@MarkowitzHerbold.com
Molly K. Honoré, OSB #125250
MollyHonore@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tele: (503) 295-3085
Fax: (503) 323-9105
       Attorneys for Plaintiff




                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

RADAGAST PET FOOD, INC., an Oregon                                   Case No. 3:19-cv-01467-JR
corporation,
                                                      PLAINTIFF RADAGAST PET FOOD,
                                       Plaintiff,   INC.’S OBJECTION TO MAGISTRATE
                                                             JUDGE RUSSO’S ORDER RE
                       v.                           DEFENDANTS’ MOTION TO COMPEL
CENTINELA FEED, INC., a California
corporation; THE LOTUS PET FOOD,
INC., a California corporation,
                                    Defendants.

                                          OBJECTION

       Pursuant to Federal Rule of Civil Procedure 72(a) and 28 U.S.C. § 636(b)(1)(A), plaintiff

Radagast Pet Food, Inc. (“Radagast”) objects to Magistrate Judge Jolie A. Russo’s November 2,

2020 Order (Dkt. 42) granting defendants Centinela Feed, Inc. and Lotus Pet Food, Inc.’s motion

to compel (Dkt. 18), in part, as follows: “Plaintiff shall produce documents related to the

manufacturing techniques, recipes/ingredients used, equipment lists, vendors, standard operating



Page 1 - RADAGAST’S OBJECTION TO MAGISTRATE JUDGE RUSSO’S ORDER
         RE DEFENDANTS’ MOTION TO COMPEL
         Case 3:19-cv-01467-JR         Document 49       Filed 11/17/20      Page 2 of 10




procedures, and sourcing information of its Rad Cat product line[.]” Radagast’s objection is

supported by the following memorandum.

                                        INTRODUCTION

       This case concerns defendants’ breach of a nondisclosure agreement. Plaintiff Radagast

is a local manufacturer of a raw cat food product. Defendant Centinela is a retail supplier of pet

food, and defendant Lotus is a manufacturer of dry and canned pet foods. In October 2018, the

parties discussed a potential sale of some of Radagast’s assets to defendants. Radagast required,

as a condition of discussion, that defendants sign a nondisclosure agreement (“NDA”), which

they did. Radagast then provided defendants with confidential information about their business,

including marketing, growth strategy, financial, and inventory documents. Importantly,

Radagast never disclosed its proprietary cat food formula, manufacturing processes, ingredient

sourcing and vendors, or standard operating procedures. Shortly after that, defendants informed

Radagast that they were passing on moving forward with discussing the purchase of any assets.

       Roughly six months later, Radagast requested that defendants comply with the NDA they

had signed, and destroy its confidential information and sign affidavits stating that they had done

so. These are express requirements of the NDA. Defendants, however, failed to comply.

Radagast then commenced this lawsuit.

       The only relief Radagast is seeking is compliance with the NDA – e.g., confirmation that

its confidential information has been destroyed. Radagast does not contend that defendants have

used their confidential information, stolen their intellectual property, or that defendants’ new line

of raw cat food is the same as Radagast’s cat food (or somehow derived from Radagast’s

confidential information). Accordingly, Radagast will not proffer evidence of any of this at trial.

Nor does Radagast even seek monetary damages. The sole issue in the case is whether



Page 2 - RADAGAST’S OBJECTION TO MAGISTRATE JUDGE RUSSO’S ORDER
         RE DEFENDANTS’ MOTION TO COMPEL
         Case 3:19-cv-01467-JR         Document 49       Filed 11/17/20    Page 3 of 10




defendants breached the NDA by failing to destroy Radagast’s confidential information and

provide the required declarations.

       Despite this, the Court ordered Radagast to produce, among other things, “documents

related to the manufacturing techniques, recipes/ingredients used, equipment lists, vendors,

standard operating procedures, and sourcing information of its Rad Cat product line”

(collectively, “Manufacturing Process Documents”). The Court’s order was based on its

erroneous belief that Radagast seeks to prove – or might offer evidence at trial – that Radagast’s

proprietary cat food formula is the same as a new raw cat food formula that defendants

developed. Radagast does not so contend, nor will it proffer such evidence. Indeed, Radagast

has even offered to stipulate that the formulas are not the same.

       These manufacturing records are not relevant to the claims or defenses or proportional to

the needs of the case. And furthermore, requiring disclosure of these documents – particularly

Radagast’s highly proprietary raw cat food formula and manufacturing techniques, its most

closely held trade secrets – puts Radagast’s most sensitive information and intellectual property

in the hands of defendants. This is particularly concerning given that the sole purpose of this

lawsuit is to require defendants to comply with an NDA. Under these circumstances, it is

fundamentally unfair to require Radagast to disclose even more confidential information than

was ever disclosed in the first place. Accordingly, Radagast respectfully requests that the Court

modify the discovery order by denying defendants’ request that Radagast produce the

Manufacturing Process Documents.




Page 3 - RADAGAST’S OBJECTION TO MAGISTRATE JUDGE RUSSO’S ORDER
         RE DEFENDANTS’ MOTION TO COMPEL
         Case 3:19-cv-01467-JR         Document 49       Filed 11/17/20      Page 4 of 10




                                       RELEVANT FACTS

I.     Background

       In October 2018, the parties discussed a sale of some of Radagast’s assets to defendants.

(Starr Decl. Ex. 4, Dkt. 23, FAC ¶ 15.) Radagast is an industry leader in premium raw cat food.

(Id. ¶ 9.) Defendants are a retail pet store chain and a manufacturer of dry and canned pet food.

(Id. ¶¶ 10-11.) Prior to proceeding, however, Radagast required defendants to sign an NDA,

which they did. (Id. ¶¶ 15-17.) Section 5 of the NDA requires, on demand, that defendants: (1)

cease use of all confidential information; (2) return all materials containing confidential

information; and (3) state under oath that they have complied with the demand. (Id. at Ex 1.)

After the NDA was signed, Radagast sent confidential information to defendants, including

market and financial information. (Id. ¶ 21.) Shortly after that, defendants decided to pass on

moving forward with further discussions regarding purchasing any remaining assets. (Id. ¶ 24.)

       Five months later, Radagast learned that defendants entered the raw pet food market. (Id.

¶¶ 25-26.) Radagast demanded that defendants comply with the NDA by returning its

confidential information and stating under oath that it had done so. (Id. ¶¶ 28-29.) Defendants

eventually responded with a deficient affidavit, misidentified Radagast’s confidential

information, and told Radagast it was providing the confidential information to a third party (an

attorney) for safekeeping. (Id. ¶¶ 30-31.) Radagast responded by filing this lawsuit – seeking to

obtain defendants’ compliance with the NDA – e.g., deletion of its confidential information and

saying under oath that they had done so.

II.    Defendants’ motion to compel.

       Defendants filed a motion to compel on September 21, 2020 (Dkt. 18). They sought

numerous categories of documents, including Manufacturing Process Documents. (Dkt. 18 at 4-



Page 4 - RADAGAST’S OBJECTION TO MAGISTRATE JUDGE RUSSO’S ORDER
         RE DEFENDANTS’ MOTION TO COMPEL
         Case 3:19-cv-01467-JR          Document 49        Filed 11/17/20      Page 5 of 10




5.) These include, among other things, “manufacturing techniques, recipes/ingredients used,

equipment lists, vendors, standard operating procedures (“SOPs”), and sourcing information.”

(Dkt. 18 at 4.) Defendants contended (erroneously) that Radagast alleges that defendants used

Radagast’s confidential information in developing their raw cat food line, and that production of

these documents are therefore necessary “to show that Defendants did not use the confidential

information during the development of their own product.” (Id. at 4-5.)

III.    Radagast’s opposition and First Amended Complaint.

        Radagast filed an opposition to the motion to compel (Dkt. 21) and also amended its

complaint to further clarify that it does not contend or allege that defendants used or misused its

confidential information, that their new raw cat food product was somehow developed using

Radagast’s confidential information, nor seek damages for the same. (Starr Decl. Ex. 4.) The

First Amended Complaint was meant to clarify that the sole issue in the case is obtaining

defendants’ compliance with the NDA, e.g., ordering defendants to destroy or return any

confidential information still in its possession and stating under oath that they have done so.

(Id.)

        The First Amended Complaint does explain, as background information, that Radagast

learned – prior to seeking compliance with the NDA – that defendants’ representatives had told

others that their new product was the same as Radagast’s products. (Id. ¶ 26.) However,

Radagast does not contend they are the same, nor will it offer any evidence of the products’

similarities or differences at trial. Indeed, Radagast has even offered to stipulate that the

products are not the same, is willing to strike this allegation as part of the granting of this

Objection (Starr Decl. Ex. 3), and has withdrawn its Motion for Partial Summary Judgment since

it referenced this background allegation.



Page 5 - RADAGAST’S OBJECTION TO MAGISTRATE JUDGE RUSSO’S ORDER
         RE DEFENDANTS’ MOTION TO COMPEL
         Case 3:19-cv-01467-JR         Document 49       Filed 11/17/20      Page 6 of 10




IV.    The hearing on the motion.

       During the November 2, 2020 hearing on the motion to compel, the Court granted

defendants’ motion to compel the Manufacturing Process Documents. Its written order provides

in part: “Plaintiff shall produce documents related to the manufacturing techniques,

recipes/ingredients used, equipment lists, vendors, standard operating procedures, and sourcing

information of its Rad Cat product line[.]” (Dkt. 42.)

       The Court explained during the hearing these records are discoverable “based on

plaintiff’s allegation in its amended complaint that defendants’ product is quote, exactly the

same, end quote, as plaintiff’s product, with the addition of [thiamine].” (Starr Decl. Ex. 1, Tr. at

4:20-24.) The Court had apparently misconstrued the background allegation, which in actuality

was that defendants said their product was the same as Radagast. (Starr Decl. Ex. 4 at ¶ 26.)

Again, Radagast does not contend or allege they are the same; it does not contend defendants

used Radagast’s confidential information to develop their products; it has offered to stipulate that

the products are different; is willing to strike this allegation from the First Amended Complaint

to the extent it is the basis for requiring the Manufacturing Documents be produced; and has

withdrawn its Motion for Partial Summary Judgment since it referenced this background

allegation.

                                          ARGUMENT

I.     Legal standard.

       This Court conducts a “clearly erroneous or contrary to law” review of a non-dispositive

Magistrate order when a timely objection is filed. 28 U.S.C. § 636(b)(1)(A). There is clear error

when the court is “left with the definite and firm conviction that a mistake has been committed.”

Easley v. Cromartie, 532 U.S. 234, 242 (2001). A decision is contrary to law if “the magistrate



Page 6 - RADAGAST’S OBJECTION TO MAGISTRATE JUDGE RUSSO’S ORDER
         RE DEFENDANTS’ MOTION TO COMPEL
         Case 3:19-cv-01467-JR          Document 49        Filed 11/17/20      Page 7 of 10




fail[ed] to apply or misapplie[d] relevant statutes, case law or rules of procedure.” Garcia v.

Benjamin Grp. Enter. Inc., 800 F. Supp. 2d 399, 403 (E.D.N.Y. 2011) (citation omitted).

II.     The Magistrate’s order is clearly erroneous or contrary to law to the extent it
        requires Radagast to produce Manufacturing Process Documents, including its
        proprietary formula.

        This Court should set aside Magistrate Russo’s order to the extent it requires Radagast to

produce Manufacturing Process Documents because that decision was clearly erroneous or

contrary to law. (Dkt. 42.) As noted, Radagast only seeks to require defendants to comply with

their obligations under the NDA – e.g., confirm that they have deleted or returned Radagast’s

confidential information, and say so under oath. (See, e.g., Starr Decl. Ex. 4 at Prayer.)

Radagast does not allege that defendants used their confidential information to develop a

competing line of cat food (or for any purpose), and it will not proffer any such evidence at trial.

In fact, it has offered to stipulate that the products are different. (Starr Decl. Ex. 3.) Nor does it

even seek monetary damages for breach of the NDA, beyond nominal damages or limited

damages for the time Radagast spent attempting (in vain) to get defendants to comply with the

NDA. (Starr Decl. Ex. 4 at ¶ 45.)

        Nevertheless, Magistrate Russo ordered Radagast to produce Manufacturing Process

Documents, finding that those documents are relevant to the allegation that defendants developed

a raw cat food product that was “exactly the same” as Radagast’s product:

        I find that that information is—the information related to plaintiff’s
        manufacturing process is discoverable based on plaintiff’s allegation in its
        amended complaint that defendants’ product is, quote, exactly the same, end
        quote, as plaintiff’s product, with the addition of [thiamine].

(Ex. 1, 11/2/20 Tr., at 19-24.) Magistrate Russo’s statement refers to paragraph 26, which

alleges that defendants’ representatives said the cat food product was “exactly the same” as

Radagast’s product except for the addition of thiamine. (Starr Decl. Ex. 4 at ¶ 26.)


Page 7 - RADAGAST’S OBJECTION TO MAGISTRATE JUDGE RUSSO’S ORDER
         RE DEFENDANTS’ MOTION TO COMPEL
         Case 3:19-cv-01467-JR          Document 49        Filed 11/17/20      Page 8 of 10




        But, again, Radagast does not contend that they are the same, will not offer evidence at

trial that they are the same, has offered to stipulate that they are different, proposes that this

allegation be stricken from the First Amended Complaint as part of the Court’s granting of this

Objection, and has withdrawn its Motion for Partial Summary Judgment since it referenced this

background allegation. This allegation was meant as mere background. It was something heard

by Radagast just prior to requesting defendants comply with their NDA allegations.

        Whether defendants’ representatives’ statement (i.e., that the products were exactly the

same) is true or not is irrelevant for a number of reasons: Radagast doesn’t seek damages for the

potential theft of its confidential information, does not contend that the products are the same,

and does not contend that defendants used Radagast’s confidential information. Its relevance, if

anything, is effect on the listener – e.g., whether, if, true or not, it may have played a part in

prompting Radagast to request defendants comply with the NDA – e.g., destroy its confidential

information and say under oath that they had done so.

        Discovery is limited to “nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). Evidence is only

relevant if (1) “it has any tendency to make a fact more or less probable than it would be without

the evidence” and (2) “the fact is of consequence in determining the action.” Barranco v. 3D

Systems Corp., 952 F.3d 1122, 1127 (9th Cir. 2020) (quoting Fed. R. Evid. 401). Although this

sets a “low threshold for relevance,” Tennard v. Dretke, 542 U.S. 274, 285 (2004), evidence is

still only relevant if it tends to prove a fact at issue. Fed. R. Evid. 401; see also Fed. R. Evid.

401 (Adv. Comm. Notes) (“Relevancy is . . . a relation between an item of evidence and a matter

properly provable in the case.”).




Page 8 - RADAGAST’S OBJECTION TO MAGISTRATE JUDGE RUSSO’S ORDER
         RE DEFENDANTS’ MOTION TO COMPEL
         Case 3:19-cv-01467-JR          Document 49        Filed 11/17/20   Page 9 of 10




       Here, none of the Manufacturing Process Documents are relevant to the core issue in

this case: whether defendants breached the NDA by retaining confidential information covered

by the NDA. Nor are the requests relevant to proving or disproving Radagast’s damages:

Radagast only seeks damages for the time spent seeking to enforce the NDA. There is,

therefore, no relation between the Manufacturing Process Documents and any matter properly

provable in the case. Those documents are therefore not relevant and not discoverable.

       Furthermore, requiring production of Manufacturing Process Documents is not

proportional to the needs of this case. The scope of the requested records is broad and captures

some of Radagast’s most sensitive intellectual property: documents related to the

manufacturing techniques, recipes/ingredients used, equipment lists, vendors, standard operating

procedures, and sourcing information of Radagast’s Rad Cat product line. Courts must limit

discovery if “the burden or expense of the proposed discovery outweighs its likely benefit,

taking into account the needs of the case, the amount in controversy, the parties’ resources, the

importance of the issues at stake in the litigation, and the importance of the proposed discovery

in resolving the issues.” Ciuffitelli v. Deloitte & Touche LLP, No. 3:16-CV-00580-AC, 2019

WL 1442223, at *2 (D. Or. Jan. 24, 2019) (citing Fed. R. Civ. P. 26(b)(2)(C)(iii)). Here, given

the fact that the Manufacturing Process Documents have no bearing on any matter properly

provable in the case, requiring Radagast to expose even more sensitive information and

intellectual property to potential theft and misuse simply to recover the confidential

information that defendants failed to return is not proportionate. Indeed, Radagast’s

proprietary formula is amongst its most closely held secrets, and it would be fundamentally

unfair to require its production as part of this litigation.




Page 9 - RADAGAST’S OBJECTION TO MAGISTRATE JUDGE RUSSO’S ORDER
         RE DEFENDANTS’ MOTION TO COMPEL
          Case 3:19-cv-01467-JR         Document 49      Filed 11/17/20     Page 10 of 10




          The Magistrate therefore erred in compelling Radagast to produce Manufacturing

Process Documents.

                                           CONCLUSION

          For the foregoing reasons, Radagast respectfully requests that the Magistrate’s order

(Dkt. 42) be set aside to the extent it requires Radagast to produce Manufacturing Process

Documents, and the Court can also strike paragraph 26 from the First Amended Complaint.



          DATED this 17th day of November, 2020.


                                       MARKOWITZ HERBOLD PC

                                       By:    s/ Adam M. Starr
                                              Laura R. Salerno Owens, OSB #076230
                                              Adam M. Starr, OSB #125393
                                              Molly K. Honoré, OSB #125250
                                              (503) 295-3085
                                              Of Attorneys for Plaintiff
1070647




Page 10 - RADAGAST’S OBJECTION TO MAGISTRATE JUDGE RUSSO’S ORDER
          RE DEFENDANTS’ MOTION TO COMPEL
